Dykman, J.
This action was brought to procure the removal of a bridge, which the plaintiff claimed was erected upon his property; and it has been twice tried. The first trial resulted in a dismissal of the complaint, and that judgment was reversed by the general term, and a new trial was granted.. *949The second trial was before a judge without a jury, and he rendered judgment in favor of the plaintiff, which was affirmed by the general term, and reversed by the court of appeals, (14 N. E. Rep. 294,) and another new trial ordered. Such new trial has now been had, and it resulted in a dismissal of the complaint in obedience to the requirement of the decision of the court of appeals, as that decision was understood by the trial judge. So far as we can see, the case made by the plaintiff is no better than it was when it was in the court of appeals, and in our view that decision is yet controlling, and must be so, unless the court of appeals shall determine otherwise. The judgment should therefore be affirmed, with costs. All concur.